Mr. Justice Gordon
delivered the opinion of the court, October 9th 1876.
The rent reserved, in the lease of Mrs: Crissman, to G. W. Kyper, was in kind; the grain and hay to be delivered at Altoona, after they were harvested and prepared for market. At that time, then, was the rent due, and not before: Lamberton v. Stouffer, 5 P. F. Smith 284. In the meantime, before the grain was harvested and ready for delivery, Mrs. Crissman, the life tenant, died. Under these circumstances, •were the rule of common law still in force, the rent would fall to the reversion: 2 Black. Com. 175-6. Indeed, the sub-tenant might have abandoned the premises and paid rent to no one. To remedy this evil, the statute of 11 Geo. 2, ch. 19, sec. 15, provided that the executor of the life tenant should be entitled to recover a rateable proportion of the rent accruing between the last day of payment and the death of the lessor: Id. 124. So our Act of 1834, secs. 7 and 30, secures to the executor or administrator of the life tenant, an apportionment of rent accruing for the “last year or quarter of a year or other current period of payment.” The current period, in the case in hand, was the whole of the year for which the lease was drawn; the rent, inter alia, two-fifths of "the spring and one-third of the fall grain, to be delivered as in said lease stated. The combined value of these products would be the rent for the current period, and it ought to be apportioned according to the theory above stated. So, that part of said rent now in the hands of the administrator, and which is the subject-matter of the case stated, should be divided between the parties, in the same proportion that the time, from the beginning of the lease to the death of Mrs. Crissman, bears to the whole year.
The judgment is reversed and a procedendo awarded.